Citation Nr: 1236272	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-21 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.	Entitlement to service connection for migraines.

2	Entitlement to service connection for erectile dysfunction.

3.	Entitlement to service connection for prostatitis.  

4.	Entitlement to service connection for hypertension.

5.	Entitlement to service connection for right foot pes planus.

6.	Entitlement to service connection for a left rotator cuff strain.

7.	Entitlement to service connection for coronary artery disease.

8.	Entitlement to service connection for sleep apnea.

9.	Entitlement to service connection for a bilateral ankle disorder. 

10.	Entitlement to service connection for a left knee disorder.

11.	Entitlement to an initial compensable evaluation for a lumbar spine disability.  

12.	Entitlement to an evaluation in excess of 10 percent for a cervical spine disability.  

13.	Entitlement to an initial compensable evaluation for status post lipoma removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to November 1996 with periods of service in the Reserves as well.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A September 2001 rating decision denied entitlement to service connection for bilateral ankle disorders, a left knee disorder, and an initial compensable evaluation for status post lipoma removal.  A March 2008 rating decision denied entitlement to migraines, erectile dysfunction, prostatitis, hypertension, right foot pes planus, left rotator cuff strain, coronary artery disease, and sleep apnea, as well as the claims of increased evaluations for lumbar and cervical spine disabilities.  A March 2010 rating decision denied entitlement to service connection for sleep apnea.  The Veteran testified at a hearing before a Decision Review Officer (DRO) in Montgomery, Alabama in October 2011.  This transcript has been associated with the file.

The issue of entitlement to waiver of recovery of an overpayment of education benefits in the amount of $33,919.07 has been adjudicated in a separate decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's April 2012 VA Form 9 he indicated that he wanted a hearing before a Board member at his local RO.  The Board notes that the Veteran had a Board hearing in June 2012.  However, this hearing only pertained to his claim for a waiver of overpayment.  The Veteran had received notice in May 2012 that the RO was continuing to work on his remaining claims and it did so by scheduling him for a VA examination later in May 2012.  There was no reason for the Veteran to believe the June 2012 hearing was in relation to his other outstanding claims.  There is no evidence he has been scheduled for a Board hearing as to the remainder of his claims.  As such, this matter is remanded to schedule the Veteran for a Board hearing.  See 38 C.F.R. §§ 3.103(c), 20.703, 20.704, 20.1304(a) (2011).

Furthermore, the Board notes that in a July 2002 Statement of Formal Appeal the Veteran stated that he wished to have a hearing before a DRO at the RO as to the issues of entitlement to service connection for bilateral ankle disorders, a left knee disorder, and an increased evaluation for a status post lipoma removal.  There is no evidence the RO ever scheduled the Veteran for a DRO hearing.  Due to the extensive time that has passed since this request, the Agency of Original Jurisdiction (AOJ) should contact the Veteran to determine if he still wishes to have a hearing before a DRO on the above mentioned issues.


Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran to determine the type of hearing requested and schedule him for a video or Travel Board hearing per his choosing.  The following issues should be discussed: entitlement to service connection for migraines, erectile dysfunction, prostatitis, hypertension, right foot pes planus, left rotator cuff strain, coronary artery disease, and sleep apnea, as well as the claims of increased evaluations for lumbar and cervical spine disabilities.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the claims folder.

2.	Contact the Veteran to determine if he still wishes to have a hearing before a DRO on the issues of entitlement to service connection for bilateral ankle disorders, a left knee disorder, and entitlement to an increased evaluation for status post lipoma removal.  If so, schedule him for the appropriate hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


